DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The independent claims have been amended to recite that an image is selected “based upon quality of resolution” of the image compared to other images.  Applicant refers to [0037] of the specification as supporting this amendment.  This passage describes that the selected image is one that has a best “resolution of a particular item in the frame.”  In light of this description, the selection being “based upon quality of resolution” of the image is taken to require that selection is based on resolution of the 
Applicant failed to adequately traverse the assertions of official notice that were given in the rejections of claims 3 and 17.  The request for evidence on pg. 8 of the Remarks does not constitute a proper traversal: MPEP 2144.03 C states: “To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”  Accordingly, the asserted subject matter is rendered admitted prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Migdal et al., US Patent No. 8,538,820 in view of Kim et al., KR 20140052357.

As to claim 1 Migdal discloses a method comprising: 
detecting an event occurrence, the event occurrence includes activation of an electronic article security sensor, or a failure to scan a product (col. 7 lines 18-25; col. 8 lines 57-64 – detected events of interest include indications of failure to scan a product); 
selecting at least one digital image captured by digital imaging devices present within or coupled to a product scanner with regard to a location of the detected event, the at least one digital image selected from a plurality of digital images captured with regard to the location of the detected event; adding metadata to at least one of the selected digital images, the metadata including data with regard to the detected event occurrence and data identifying the event that occurred (col. 14 line 19 – col. 15 line 27 – an image from a security camera coupled to the product scanner is selected, and a visual indication (metadata) is added thereto.  The visual indicator metadata identifies an event of interest, thus identifies a potential event occurrence); and 
providing each of the at least one selected digital images, with the added metadata, to at least one location by transmitting each of the at least one selected digital images via a data network to at least a point of sale (POS) terminal security monitoring station (col. 14 lines 19-21; Fig. 14 – the image and visual indicator are transmitted and displayed by data manager 140, a POS security monitoring station).  
Migdal fails to disclose each of the at least one digital images selected based upon quality of resolution of the at least one digital image compared to other digital images captured with regard to the location.
However, in an analogous art, Kim discloses a surveillance system that selects digital images based upon quality of resolution of the at least one digital image compared to other digital images captured with regard to the location (pg. 7 paragraph 3: “the image server 3 selects an appropriate object image from among the object images captured by at least one channel-specific camera 5 by the high-quality shooting command (S35). Here, a suitable object image may be an image in which the size of the object identified from the image is the largest.”  As the selected image is one in which the object is largest in the frame, selection is based on quality of resolution, when this term is read in light of Applicant’s specification at [0037]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Midgal with the teachings of Kim by enabling selection of the image having the best resolution view of the object of interest to deliver to the data manager 140.  The rationale for such a modification would have been to enable the best view of the event to be selected, thereby providing improved security.

As to claim 3 the system of Migdal and Kim fails to explicitly disclose that providing each of the at least one selected digital images to at least one location includes placing each of the at least one digital images in a transmission queue for transmission to each of the at least one locations in a next available data transmission window.  However, official notice is taken that this was well known and widely practiced in the art of image transmission.  Therefore it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to modify Migdal to include this, the rationale being to ensure proper reception of the image data.

As to claim 6 Migdal discloses that at least one of the digital imaging devices captures video and at least one selected digital image is a portion of video captured by the video-capturing digital imaging device (col. 14 lines 19-21 – video frames, a portion of the captured video, are captured).  

As to claim 7 the system of Migdal and Kim discloses: 
receiving digital images from each of the digital imaging devices; buffering digital images in an image buffer for each of the digital imaging devices for a most recent period (Kim Fig. 1 – gateway 4 receives and stores, i.e. buffers, images from cameras 5); and 
wherein selecting at least one digital image with regard to a location of the detected event includes selecting at least one digital image from the buffered digital images received from a particular digital imaging device that is correlated with the location of the detected event, the digital image selected from the buffered digital images captured at a time when the event was detected (Kim pg. 7).  

As to claim 8 Migdal discloses that an event is detected upon satisfaction of one or more event rules stored within a memory of the product scanner, each event rule including at least one data condition monitored by the product scanner (col. 7 lines 18-25; col. 8 lines 57-64 – events of interest are those that satisfy predefined rules.  Rules are stored at the data manager 140, which is a memory associated with, or of, the product scanner).  

As to claim 9 Migdal discloses that at least one event rule monitors a data condition with regard to data received from another device coupled to the product scanner (col. 7 lines 18-25; col. 8 lines 57-64). 

As to claim 10 Migdal discloses that each event rule includes data identifying one or more of the digital imaging devices from which the at least one digital image is to be selected upon satisfaction of the respective event rule (col. 7 lines 18-25; col. 8 lines 57-64; col. 14 line 19 – col. 15 line 27 – a still frame is selected when an event of interest (i.e. an event that satisfies a rule) occurs).  

As to claim 11 the system of Migdal and Kim discloses: upon detection of the event occurrence, identifying at least one digital imaging device to capture an image based on the satisfied event rule; modifying at least one parameter of the digital imaging device prior to capturing at least one image from a normal condition to an event image capturing condition; and upon capturing at least one image, returning the digital imaging device to the normal condition (Kim pg. 4, first paragraph – the camera pans, tilts, or zooms to capture an event of interest.  As an event will inherently end, the system can be considered to return to normal after the even ends).  

As to claim 12 see rejection of claim 1.  The system of Migdal and Kim, as described above, further discloses that detecting is by a product scanner (Migdal Fig. 14 and its description – detection is performed in part by the scanner and by data manager 140), 

As to claims 13-15 see rejection of claim 7-8 and 10, respectively.

As to claim 16 see rejection of claims 1 and 8.  The system of Migdal and Kim, as described above, discloses a product scanner comprising: at least one imaging device integrated within the product scanner or electrically coupled thereto; at least one network interface device; at least one processor; at least one memory device; and an event detection module including instructions stored in the at least one memory device that are executable by the at least one processor to perform the method of claim 1 (Fig. 1 and 14 and their description – the scanner and manager 140 together form a scanner system that performs the claimed steps).

As to claim 17 see rejection of claim 3.
As to claims 19 and 20 see rejection of claims 10 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423